UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K þANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:001-33899 Digital Ally, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0064269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8000 W. 110th, Suite 200, Overland Park, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code:(913) 814-7774 Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value NASDAQ (Title of class) (Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No þ As of June 30, 2010, the aggregate market value of the Company’s common equity held by non-affiliates computed by reference to the closing price ($2.12) of the registrant’s most recently completed second fiscal quarter was:$26,584,692. The number of shares of our common stock outstanding as of March 18, 2011 was: 16,149,078. Documents Incorporated by Reference:None. FORM 10-K DIGITAL ALLY, INC. DECEMBER 31, 2010 Table of Contents PART I Page Item 1. Business 3 Item 1a. Risk Factors 9 Item 1b. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. [Reserved] 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7a. Quantitative and Qualitative Disclosures About Market Risk 39 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 39 Item 9A(T) Controls and Procedures 39 Item 9B. Other Information 40 PART III Item 10. Directors, Executive Officers and Corporate Governance 41 Item 11. Executive Compensation 41 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accounting Fees and Services 41 PART IV Item 15. Exhibits, Financial Statement Schedules 42 Signature Page 44 1 Note Regarding Forward Looking Statements This annual report contains forward-looking statements as that term is defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "continue," "intends," and other variations of these words or comparable words.In addition, any statements that refer to expectations, projections or other characterizations of events, circumstances or trends and that do not relate to historical matters are forward-looking statements.These forward-looking statements are based largely on our expectations or forecasts of future events, can be affected by inaccurate assumptions, and are subject to various business risks and known and unknown uncertainties, a number of which are beyond our control.Therefore, actual results could differ materially from the forward-looking statements contained in this document, and readers are cautioned not to place undue reliance on such forward-looking statements.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this report.Except as required by law, we do not undertake to update or revise any of the forward-looking statements to conform these statements to actual results, whether as a result of new information, future events or otherwise. As used in this annual report, “Digital Ally,” the “Company,” “we,” “us,” or “our” refer to DigitalAlly,Inc., unless otherwise indicated. 2 Back to TOC PART I ITEM 1. BUSINESS. Digital Ally produces digital video imaging and storage products for use in law enforcement and security applications.Our current products are a low cost, easy-to-install, in-car digital video rear view mirror, a weather-resistant and rugged mobile digital video recording system designed for use in motorcycles, ATV’s and boats, a miniature digital video system designed to be worn on a individual’s body (clipped to a pocket, belt etc.), a digital video flashlight, a hand-held speed detection device and a hand-held thermal imaging camera for improved night vision.These products make self-contained video and audio recordings onto flash memory cards that are incorporated in the body of the digital video rear view mirror, officer-worn video and audio system and flashlight.We sell our products to law enforcement agencies and other security organizations and for consumer and commercial applications through direct sales and third-party distributors.We have several new and derivative products in research and development that are anticipated to go into commercial production during 2011, including products designed for taxi cab, fleet vehicle and school bus applications. Corporate History We were incorporated in Nevada on December13, 2000 as Vegas Petra, Inc.From that date until November30, 2004, when we entered into a Plan of Merger with Digital Ally, Inc., a Nevada corporation which was formerly known as Trophy Tech Corporation (the “Acquired Company”), we had not conducted any operations and were a closely-held company.In the merger, the stockholders of the Acquired Company received one of our shares of common stock for each three shares of the Acquired Company they owned, resulting in the issuance of 5,000,000 shares of our common stock to stockholders of the Acquired Company.Our original stockholders retained 1,500,000 shares of our common stock after they transferred 1,000,000 of their shares to a former officer, director and principal stockholder of the Acquired Company, in connection with, but not as a part of, the merger.We were renamed Digital Ally, Inc. after the merger. The Acquired Company, which was incorporated on May16, 2003, engaged in the design, development, marketing and sale of bow hunting-related products.Its principal product was a digital video recording system for use in the bow hunting industry.It changed its business plan in 2004 to adapt its digital video recording system for use in the law enforcement and security markets.We began shipments of our in-car digital video rear view mirror in March 2006 and have enjoyed significant growth in sales since commencement of shipments. On January 2, 2008, we commenced trading on the NASDAQ Capital Market under the symbol “DGLY.”We conduct our business from 8000 West 110th Street, Suite 200, Overland Park, Kansas 66210.Our telephone number is (913) 814-7774. 3 Back to TOC Products We produce and sell digital audio/video recording and storage and other products, including the following product series: · An in-car digital audio/video system that is integrated into a rear view mirror.Products using this system are marketed under the DVM-500, DVM-500 Plus and DVM-750 series. · An all-weather mobile digital audio/video system, our DVM-500 Ultra that is designed for motorcycle, ATV and boat uses. · A miniature, body-worn digital audio/video camera marketed as the FirstVU system. · A hand-held speed detection systembased on LIDAR (Light Detection and Ranging). This product is marketed as our Laser Ally system. · A hand-held thermal imaging camera used for improved night vision. This product is marketed as our Thermal Ally system. · A digital audio / video system that is integrated into a large law-enforcement style flashlight. This product is marketed as our DVF-500 system. These product series are used primarily in law enforcement applications, all of which use the core competency of our technology in digital video compression, recording and storage.We are also developing derivative products using our digital video compression, recording and storage knowledge that can be used in school bus, taxi cab, and fleet vehicle applications.We intend to launch these derivative products in 2011.We also intend to produce and sell other digital video devices in the future.These products incorporate our standards-based digital compression capability that allows the recording of significant time periods on a chip and circuit board which can be designed into small forms.In addition to selling our products directly to our customers, we may in the future sell assemblies or complete units containing our technology incorporating digital video and sound recording for use in non-competing products to OEM (original equipment manufacturer) customers. We are developing a strategic plan to either acquire or develop the technology needed to enter the Automatic Number Plate Recognition (“ANPR”) market.ANPR is a mass surveillance method that uses optical character recognition on images to read the license plates attached to vehicles. These systems can use existing closed-circuit television cameras, police road-rule enforcement cameras or cameras specifically designed for the task. Such systems are used as a method for collecting tolls electronically on toll roads and for monitoring traffic activity, such as red light adherence at intersections. ANPR can be used to store the images captured by the cameras as well as the text from the license plate, with some systems configurable to store a photograph of the driver. These systems commonly use infrared lighting to allow the camera to take pictures at any time of day. A powerful flash may be included in a version of the intersection-monitoring cameras, serving both to illuminate the picture and to make the offender aware of his or her driving violation. ANPR technology tends to be region-specific, owing to plate variation from place to place.We believe that ANPR is a natural derivative of our product offerings and intend to enter this market in 2011 or 2012, subject to the results of our technical and economic feasibility studies. In-Car Digital Video System - DVM-500, DVM-500 Plus and DVM-750 In-car video systems for patrol cars are now a necessity and have generally become standard.Current systems are digital and VHS-based with cameras mounted in the windshield and the recording device generally in the trunk, headliner, dashboard, console or under the seat of the vehicle.Most manufacturers have already developed or are at least have begun transitioning to digital video, but many have had problems obtaining the appropriate technology. Our digital video rear view mirror unit is a self-contained video recorder, microphone and digital storage system that is integrated into a rear-view mirror, with a monitor, GPS and 900 MHz audio transceiver. Our system is more compact and unobtrusive than our competitors because it requires no recording equipment to be located in the trunk, headliner, dashboard, console or under the seat of the vehicle. Our in-car digital video rear view mirror has the following features: · wide angle zoom color camera; · standards-based video and audio compression and recording; · system is concealed in the rear view mirror, replacing factory rear view mirror; · monitor in rear-view mirror is invisible when not activated; 4 Back to TOC · eliminates need for analog tapes to store and catalogue; · easily installs in any vehicle; · archives to computers (wirelessly) and to DVDs, CD-ROMs, or file servers; · 900 MHz audio transceiver with automatic activation; · marks exact location of incident with integrated GPS; · playback using Windows Media Player; · optional wireless download of stored video evidence; · proprietary software protects the chain of custody; and · records to rugged and durable solid state memory. We believe there are several other markets and industries which may find our in-car digital video rear view mirror unit useful, such as the school bus, mass transit and delivery service industries among others.We plan to address this market with the DVM-250 Pro Event Recorder in 2011.The DVM-250 is a rear-view mirror based digital audio and video recording system with many but not all of the features of our DVM-500 and DVM-750 mirror systems but at a lower price point.The DVM-250 is designed to capture “events” such as wrecks and erratic driving or other abnormal occurrences for evidentiary or training purposes. These potential markets could find our units attractive from both a feature and cost perspective, compared to other providers. All-Weather Mobile Digital Video System – DVM-500 Ultra This system is a derivative of our in-car video systems but is more rugged and water-proofed to handle a more hostile outdoor environment.These systems can be used in many applications and are designed specifically for use on motorcycles, ATV’s and boats.Current systems are digital and VHS-based with cameras mounted in the frame of the motorcycle, ATV or boat and the recording device generally in the saddle-bag or other compartment.Most manufacturers have already developed or at least have begun transitioning to digital video, but many have had problems obtaining the appropriate technology. Miniature Body-Worn Digital Video System - FirstVU This system is also a derivative of our in-car video systems, but is much smaller and lighter, more rugged and water-proofed to handle a more hostile outdoor environment.These systems can be used in many applications and are designed specifically to be clipped to an individual’s pocket or other outer clothing.The unit is self contained and requires no external battery or storage devices.Current systems are digital based but generally require a battery pack and/or storage device to be connected to the camera by wire or other means.We believe that our FirstVU product is more desirable for potential users than our competitors’ offerings because of its small size, shape and lightweight characteristics. Hand-Held Speed Detection System – Laser Ally This system is a light weight, hand-held speed detection device that uses LIDAR (Light Detection and Ranging) technology rather than the traditional radar systems which use sound waves. LIDAR systems are used in high congestion traffic areas that require extreme accuracy and identification of the subject vehicles.This system uses new technology that prevents the Laser Ally from being detected by current detectors or jammed by current jamming devices. This system was developed and is being manufactured by a third party vendor. Hand-Held Thermal Imaging Camera System – Thermal Ally This system is a small, versatile, lightweight thermal camera that allows officers to see images more clearly in low visibility situations and prevents exposure to danger, day or night, regardless of the weather.Thermal Ally increases an officer’s vision, safety and effectiveness, allowing them to work undetected as it provides images based on the difference in heat emitted from certain objects or people. Generally this system is called a “night vision” camera. This system was developed and is being manufactured by a third party vendor. Digital Video Flashlight – DVF-500 The digital video flashlight is a high-quality police-type flashlight with a built-in digital video and audio recording system.All recorded data is stored in an on-board flash memory for later download to a computer.From the computer, the images and sound can be stored, reviewed or burned to a DVD or CD.Storage can take place at the police station or transmitted through the internet to a service provider or central storage and recording facility.Each frame of the video can be date and time stamped to provide evidence that protects the officer and the individual involved. The unit is a high-quality, water-resistant, machined aluminum body, law enforcement-style flashlight that integrates a complete digital video and audio recording system.The system is so compact that the size, shape and weight of the digital video flashlight are virtually the same as a traditional flashlight.This allows the continued use of the flashlight as a standard tactical flashlight or as a defensive baton if necessary.As a self contained unit, the digital video flashlight does not rely on transmitters, cables, external batteries or a separate recorder.The digital video flashlight provides room for the digital video system by replacing regular flashlight bulbs with new ultra-bright light-emitting diode (“LED”) technology, as opposed to fragile conventional lamps.The small physical size and mechanical ruggedness of the LED makes it ideal for use in professional flashlights. 5 Back to TOC We believe that the brightness and light quality of the LED is superior to incandescent bulbs.Our digital video recording system is easy to use and requires only one button to start and stop recording.There are no complicated controls or distracting displays to interfere with a police officer’s normal activities or compromise his or her safety.All internal settings are controlled through an on-board USB interface or by plugging into an external video monitor.The digital video flashlight includes proprietary software for downloading and managing video. In addition to law enforcement, the digital video flashlight has potential applications in lighter-duty activities that require a less rugged flashlight as compared to law enforcement applications.Such lighter-duty applications include private security, the insurance industry, homeland security, home inspections and underground inspections of telephone, cable, water and sewer lines.Other potential users are the military, fire departments, coast guard, border patrol and customs inspectors. Our digital video flashlight product has the following features: · virtually the same size and shape as a traditional flashlight; · easy to use, requiring one button to start and stop recording; · on-board flash memory card; · extra-wide field of view for digital video and audio recording; · each frame of video can be date and time stamped; · LED flashlight bulb is an improvement over conventional bulbs; and · proprietary chain of custody software to protect delivery of data back to the police station. Other Products During the last year, we increased our research and development efforts to meet the varying needs of our customers, enhance our existing products and commence development of new products and product categories.Our research and development efforts are intended to maintain and enhance our competitiveness in the market niche we have carved out, as well as positioning us to compete in diverse markets outside of law enforcement. Market and Industry Overview Our primary market is domestic and international law enforcement agencies. In 2011, we plan to pursue the fleet vehicle and mass transit markets. In the future, given sufficient capital, we may address markets for private security, homeland security, general consumer and commercial and the original equipment manufacturers. Law Enforcement We believe that a valuable use of our various digital audio/video products may be the recording of roadside sobriety tests.Without some form of video or audio recording, court proceedings usually consist of the police officer’s word against that of the suspect.Records show that conviction rates increase substantially where there is video evidence to back up officer testimony.Video evidence also helps to protect police departments against frivolous lawsuits. The largest source of police video evidence today is in-car video.Unfortunately, some police cars still do not have in-car video, and in those that do, the camera usually points forward rather than to the side of the road where the sobriety test takes place.The in-car video is typically of little use for domestic violence investigations, burglary or theft investigations, disorderly conduct calls or physical assaults.In all of these cases, the digital video flashlight and the FirstVU may provide recorded evidence of the suspect’s actions and reactions to police intervention. Additionally, motorcycle patrolmen rarely have video systems.We believe that the digital video flashlight can become an essential tool for the motorcycle policeman to provide evidence not previously available.We also have developed the DVM-500 Ultra as a mobile application of our digital video recording system that can be used by motorcycle police and water patrol. Crime scene investigations, including detailed photography, are typically a large part of the budgets of metropolitan police forces.The digital video flashlight and the FirstVU may record a significant portion of such evidence at a much lower cost for gathering, analyzing and storing data and evidence. Private Security Companies There are thousands of private security agencies in the United States employing a large number of guards.Police forces use video systems for proof of correct conduct by officers, but private security services usually have no such tool. 6 Back to TOC We believe that the digital video flashlight and the FirstVU are excellent management tools for these companies to monitor conduct and timing of security rounds.In addition to the digital video flashlight and FirstVU, the digital video security camera can provide fill-in security when guards have large areas to cover or in areas that do not have to be monitored around the clock. Homeland Security Market In addition to the government, U.S. corporations are spending heavily for protection against the potential of terrorist attacks.Private-sector outlays for antiterrorism measures and for protection against other forms of violence have increased significantly since September11, 2001.Further, federal, state and local government expenditures for security have increased substantially since such date.These are all potential markets for our products. Commercial and Other Markets There are numerous potential applications for our digital audio /video camera products.We believe that other markets for our digital video systems, including the derivatives currently being developed, include private investigators, SWAT team members, taxi cabs, over-the-road trucking fleets, airport security, municipal fire departments, and the U.S. military.Other commercial markets for our digital video systems include real estate appraisers, plumbers and electricians. Manufacturing We have entered into contracts with manufacturers for the assembly of the printed circuit boards used in our products.Dedicated circuit board manufacturers are well-suited to the assembly of circuit boards with the complexity found in our products.Dedicated board manufacturers can spread the extensive capital equipment costs of circuit board assembly among multiple projects and customers.Such manufacturers also have the volume to enable the frequent upgrade to state-of-the-art equipment.We have identified multiple suppliers who meet our quality, cost, and performance criteria.We intend to use more than one source for circuit board assembly to ensure a reliable supply over time.We are currently evaluating our use of contract manufacturers with the intention of increasing our utilization of such vendors to manufacture our component subassemblies and eventually to perform final assembly and testing.Due to the complexity of our products, we believe that it is important to maintain a core of knowledgeable production personnel for consistent quality and to limit the dissemination of sensitive intellectual property and will continue this practice.In addition, such technicians are valuable in our service and repair business to support our growing installed customer base.We have supply and distribution agreements with DragonEye Technology, LLC regarding the sale and distribution of our Laser Ally product.This vendor developed and is the only manufacturer of this product.The agreement has specified terms and requires us to purchase minimum quantities over a 42-month period, which totals approximately $5.3 million. We have purchased approximately $250,000 of product under this agreement as of December 31, 2010 and expires in February 2014. The agreement is renewable thereafter on an annual basis unless both parties determine not to renew them and provided the parties are in compliance with the agreement. License Arrangements We have entered into several software license agreements with Ingenient Technologies, Inc. (“Ingenient”), and Nuvation Research Corporation (“Nuvation”) regarding the license of certain software products to be used in our video products.The licensors have written certain software for specific Texas Instrument chips which are included in our products.The licenses generally require upfront payments and contain automatic renewal provisions unless either party notifies the other of its intent to not renew prior to expiration or unless the agreement is terminated due to a material breach by the other party.The following is a summary of our license agreements as of December 31, 2010: License Type Effective Date Expiration Date Terms Production software license agreement April, 2005 April, 2011 Automatically renews for one year periods unless terminated by either party. Software sublicense agreement October, 2007 October, 2011 Automatically renews for one year periods unless terminated by either party. Technology license agreement July, 2007 July, 2011 Automatically renews for one year periods unless terminated by either party. Limited license agreement August, 2008 Perpetual May be terminated by either party. During April 2009, we terminated a production license agreement and a production software license agreement because of failure of the counter party to deliver the required materials,refusal to honor warranty provisions and other matters.These terminations are now in dispute and we have filed a lawsuit to enforce our rights and protect our interests pursuant to these agreements. See “Litigation.” 7 Back to TOC Sales and Marketing We sell primarily through a network of unaffiliated international distributors for foreign sales and approximately 16 independent sales agents for domestic sales.These international distributors and domestic sales agents generally have multiple subagents working for them that assist the agents in their territories. We enter into Sales Agent Agreements with these distributors and agents that cover one year periods, provide for protected sales territories, set forth the rights and obligations of each party and provide for termination by either party. We support our sales and marketing efforts with a direct sales force that includes both inside and outside salesman who handle customer request for proposals, contracts and purchase orders.Our Vice President of Sales and Marketing also support sales agents with significant customer opportunities by providing pricing strategies and customer presentation support.Our technical support personnel may also provide sales agents with customer presentations and product specifications in order to facilitate sales activities. We use our direct sales force and third party distributors to market our products.Our key promotional activities include: · attendance at industry trade shows and conventions; · use of a cut-away police car model to demonstrate the digital video rear view mirror product at trade shows, conventions and other marketing venues; · direct sales, with a force of industry-specific sales individuals who identify, call upon and build on-going relationships with key purchasers and targeted industries; · support of our direct sales with passive sales systems, including inside sales and e-commerce; · print advertising in journals with specialized industry focus; · direct mail campaigns targeted to potential customers; · web advertising, including supportive search engines and website and registration with appropriate sourcing entities; · public relations, industry-specific venues, as well as general media, to create awareness of our brand and our products, including membership in appropriate trade organizations; and · brand identification through trade names associated with us and our products. Competition The law enforcement and security surveillance markets are extremely competitive.Competitive factors in these industries include ease of use, quality, portability, versatility, reliability, accuracy and cost.Our primary competitors include companies with substantially greater financial, technological, marketing, personnel and research and development resources than we currently have.There are direct competitors with competitive technology and products in the law enforcement and surveillance markets for all of our products and those we have in development.We will also compete with any company making surveillance devices for residential and commercial use.There can be no assurance that we will be able to compete successfully in these markets.Further, there can be no assurance that new and existing companies will not enter the digital audio/video and security surveillance markets in the future.See “Risk Factors - Competition.” Intellectual Property Our ability to compete effectively will depend on our success in protecting our proprietary technology, both in the United States and abroad.We have filed for patent protection in the United States and certain other countries to cover certain design aspects of our products.However, we license the critical technology on which our products are based from third parties, including Ingenient Technologies, Inc., and Nuvation Research Corporation. These patent applications are under review by the U.S. Patent Office and therefore we have not been issued any patents in the United States.No assurance can be given that any patents relating to our existing technology will be issued from the United States or any foreign patent offices, that we will receive any patents in the future based on our continued development of our technology, or that our patent protection within and/or outside of the United States will be sufficient to deter others, legally or otherwise, from developing or marketing competitive products utilizing our technologies. In addition to seeking patent protection, we will rely on trade secrets, know-how and continuing technological advancement to seek to achieve and thereafter maintain a competitive advantage.Although we have entered into or intend to enter into confidentiality and invention agreements with our employees, consultants and advisors, no assurance can be given that such agreements will be honored or that we will be able to effectively protect our rights to our unpatented trade secrets and know-how.Moreover, no assurance can be given that others will not independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets and know-how. 8 Back to TOC Employees We had 99 full-time employees as of December 31, 2010.Our employees are not covered by any collective bargaining agreement and we have never experienced a work stoppage.We believe that our relations with our employees are good.We have recently undertook lay-offs in connection with our overhead cost reduction and containment initiative announced in January 2011.This initiative will result in reductions to our number of employees throughout 2011. ITEM 1A. RISK FACTORS. You should carefully consider the following risk factors in evaluating our business and us.The factors listed below represent certain important factors that we believe could cause our business results to differ.These factors are not intended to represent a complete list of the general or specific risks that may affect us.It should be recognized that other risks may be significant, presently or in the future, and the risks set forth below may affect us to a greater extent than indicated.If any of the following risks occur, our business, financial condition or results of operations could be materially and adversely affected.You should also consider the other information included in this annual report and subsequent quarterly reports filed with the SEC. Risk Factors We incurred a loss in 2010. We had an accumulated deficit of $7,314,326 at December31, 2010, which reflects our net loss of $6,544,525 and $1,114,317 for 2010 and 2009, respectively, as noted in our audited consolidated financial statements.At December31, 2010, we had working capital of approximately $10.8 million. Our loss during 2010 resulted primarily from a noncash charge of $4,330,000 resulting from an increase in our deferred tax asset reserve and the effects of the current recession on our business, which negatively impacted the budgets and funding of the law enforcement agencies who are our primary customers. We have limited availability under our bank line of credit facility which expires in June 2011. Our line-of-credit facility, as amended, allows us to borrow up to $1.7 million on a revolving basis.We had drawn $1.5 million on the facility as of December 31, 2010, and after consideration of outstanding letters of credit gives us limited or no availability for future borrowings.The current line-of-credit facility, as amended on March 2, 2011, requires us to maintain a minimum tangible net worth of $10 million until its maturity date in June 2011.We had tangible net worth in excess of $11.5 million at December 31, 2010.If we do not regain profitability and operating losses continue, we may be at risk of not meeting such requirement. If we do not maintain the required tangible net worth, the bank would have the discretion to discontinue any advances under the credit facility.The line-of-credit matures in June 2011 and we believe it is unlikely that our current bank will extend or renew the facility under terms that are mutually agreeable.We believe that it is likely that we will be required to pay off the existing borrowings at maturity in June 2011 without havinga replacement credit facility in place unless our efforts to reduce our inventory and increase cash flow are successful. We are in discussions with various financial institutions and third parties with the goal of obtaining a replacement credit facility. However, it will be difficult to replace the existing line of credit facility given our recent operating losses and the current banking environment, which may adversely affect our ability to finance our business, grow or be profitable. Further, any new credit facility may not be on terms favorable to us. 9 Back to TOC If we are unable to manage our current business activities, our prospects may be limited and our future profitability may be adversely affected. We experienced rapid expansion in business through 2008 followed by a retraction of business activities in 2009 and 2010.Our revenue level has proven to be unpredictable which poses significant burdens on us to be pro-active in managing production and personnel levels and costs.We expanded our production capabilities and capacity significantly to handle anticipated new products in 2009 and 2010, which strained our managerial, financial and other resources when revenues unexpectedly declined during the same time period.We will need to improve our operations, financial and other internal systems to manage our business effectively, and any failure to do so may lead to inefficiencies and redundancies which reduce our prospects to return to profitability. There are risks related to dealing with domestic governmental entities as customers. One of the principal target markets for our products is the law enforcement community.In this market, the sale of products will be subject to budget constraints of governmental agencies purchasing these products, which could result in a significant reduction in our anticipated revenues.Such governmental agencies are currently experiencing budgetary pressures as a result of the recession and its impact on local sales, property and income taxes that provide funding for purchasing our products. These agencies also may experience political pressure that dictates the manner in which they spend money.As a result, even if an agency wants to acquire our products, it may be unable to purchase them due to budgetary or political constraints.We cannot assure investors that such governmental agencies will have the necessary funds to purchase our products even though they may want to do so.Further, even if such agencies have the necessary funds, we may experience delays and relatively long sales cycles due to their internal decision making policies and procedures. There are risks related to dealing with foreign governmental entities as customers. We target the law enforcement community in foreign countries for the sale of many of our products.While foreign countries vary, generally the sale of our products will be subject to political and budgetary constraints of foreign governments and agencies purchasing these products, which could result in a significant reduction in our anticipated revenues.Many foreign governments are experiencing budgetary pressures as a result of the global recession and its impact on taxes and tariffs that in many cases provide funding for purchasing our products. Law enforcement agencies within these countries also may experience political pressure that dictates the manner in which they spend money.As a result, even if a foreign country or its’ law enforcement agencies want to acquire our products, it may be unable to purchase them due to budgetary or political constraints.We cannot assure investors that such governmental agencies will have the necessary funds to purchase our products even though they may want to do so.Further, even if such agencies have the necessary funds, we may experience delays and relatively long sales cycles due to their internal decision making policies and procedures. 10 Back to TOC International law enforcement and other agencies that may consider using our products must analyze a wide range of issues before committing to purchase products like ours, including training costs, product reliability and budgetary constraints.The length of our sales cycle may range from a few months to a year or more.We may incur substantial selling costs and expend significant effort in connection with the evaluation of our products by potential customers before they place an order.Initial orders by foreign governments and agencies typically are for a small number of units that are used to evaluate the products.If these potential customers do not purchase our products, we will have expended significant resources and receive no revenue in return. In addition, we may be selected as the vendor of choice by these foreign customers but never receive the funding necessary to purchase our product due to political or economic reasons. The current economic downturn has depressed state and local tax revenues from sales, use, income and property tax sources. The reduction in such revenues will likely reduce funding to law enforcement agencies that represent our primary customers. The national economy has been in deep recession, resulting in lower tax collections by state and local taxing authorities.Law enforcement agencies rely on funding from state and local tax sources to purchase our products.Therefore, the recession has generally decreased our primary customers’ ability to purchase our systems unless they can find other sources of funding to cover the shortfall.While we hoped that the Economic Stimulus Act of 2009 would provide a source of alternative funding, the amount, timing and use of such alternative funding by our prospective customers have been uncertain.Demand for our product may be substantially reduced unless this source of alternative funding does cover shortfalls created by the recession’s impact on state and local tax revenues.We cannot assure investors that such law enforcement agencies will have the necessary funds to purchase our products even though they may want to do so. We are operating in a developing market and there is uncertainty as to market acceptance of our technology and products. The markets for our new and enhanced products and technology are developing and rapidly evolving and are characterized by an increasing number of market entrants who have developed or are developing a wide variety of products and technologies, a number of which offer certain of the features that our products offer.Because of these factors, demand and market acceptance for new products are subject to a high level of uncertainty.There can be no assurance that our technology and products will become widely accepted.It is also difficult to predict with any assurance the future growth rate, if any, and size of the market.If a substantial market fails to develop, develops more slowly than expected or becomes saturated with competitors or if our products do not achieve or continue to achieve market acceptance, our business, operating results and financial condition will be materially and adversely affected. Our technology may also be marketed and licensed to device manufacturers for inclusion in the products and equipment they market and sell as an embedded solution.As with other new products and technologies designed to enhance or replace existing products or technologies or change product designs, these potential partners may be reluctant to integrate our digital video recording technology into their systems unless the technology and products are proven to be both reliable and available at a competitive price.Even assuming product acceptance, our potential partners may be required to redesign their systems to effectively use our digital video recording technology.The time and costs necessary for such redesign could delay or prevent market acceptance of our technology and products.A lack of, or delay in, market acceptance of our digital video recording technology and products would adversely affect our operations.There can be no assurance that we will be able to market our technology and products successfully or that any of our technology or products will be accepted in the marketplace. We expend significant resources in anticipation of a sale due to our lengthy sales cycle and may receive no revenue in return. Generally, law enforcement and other agencies that may consider using our products must analyze a wide range of issues before committing to purchase products like ours, including training costs, product reliability and budgetary constraints.The length of our sales cycle may range from sixty days to a year or more.We may incur substantial selling costs and expend significant effort in connection with the evaluation of our products by potential customers before they place an order.Initial orders by agencies typically are for a small number of units that are used to evaluate the products.If these potential customers do not purchase our products, we will have expended significant resources and receive no revenue in return. Our market is characterized by new products and rapid technological change. The market for our products is characterized by rapidly changing technology and frequent new product introductions.Our future success will depend in part on our ability to enhance our existing technologies and products and to introduce new products and technologies to meet changing customer requirements.We are currently devoting, and intend to continue to devote, significant resources toward the development of new digital video recording technology and products both as stand-alone products and embedded solutions in third party products and systems.There can be no assurance that we will successfully complete the development of these technologies and related products in a timely fashion or that our current or future products will satisfy the needs of the digital video recording market.There can also be no assurance that digital video recording products and technologies developed by others will not adversely affect our competitive position or render our products or technologies non-competitive or obsolete. We substantially depend on sales from our in-car video products and if these products become obsolete or not widely accepted, our growth prospects will be diminished. We have historically derived our revenues predominantly from sales of our in-car video systems including the DVM-500 series and DVM-750 digital video rear view mirrors and accessories, and we expect to continue to depend on sales of these products during 2011.However, we introduced several new products late in 2010 and we intend to introduce new products during 2011 that we anticipate will lead to diversifying our revenue sources in the near future.A decrease in the prices of, or the demand for our in-car video products, or the failure to achieve broad market acceptance of our new product offerings, would significantly harm our growth prospects, operating results and financial condition. 11 Back to TOC We substantially depend on our research and development activities to design new products and upgrades to existing products and if these products are not widely accepted, or we encounter difficulties and delays in launching these new products, our growth prospects will be diminished. We have a number of active research and development projects underway at the current time that are intended to launch new products or upgrades to existing products.We may incur substantial costs and/or delays in completion of these activities that may not result in viable products or may not be received well by our potential customers.We have incurred $3,437,959 and $3,603,696 in research and development expenses during the years ended December 31, 2010 and 2009, respectively, which represent a substantial expense compared to our total revenues and net income (loss).If we are unsuccessful in bringing these products from the engineering prototype phase to commercial production, we could incur additional expenses (in addition to those already spent) without receiving revenues from the new products.Also, these new products may fail to achieve broad market acceptance and may not generate revenue to cover expenses incurred to design, develop, produce and market the new product offerings.During 2008 and 2009 we incurred substantial delays in the launch of our DVM-750 product that negatively impacted our revenues and increased our costs. If these conditions recur in our other new products the effect would significantly harm our growth prospects, operating results and financial condition. If we are unable to compete in our market, you may lose all or part of your investment. Our market is highly competitive and highly fragmented.The law enforcement and security surveillance markets are extremely competitive.Competitive factors in these industries include ease of use, quality, portability, versatility, reliability, accuracy, cost and other factors.Our primary competitors include:L-3 Mobile-Vision, Inc., Watchguard, Kustom Signals, International Police Technologies, Inc. and a number of other competitors who sell or may in the future sell in-car video systems to law enforcement agencies.There are direct competitors who have competitive technology and products for all of our products.Many of these competitors have significant advantages over us, including greater financial, technical, marketing and manufacturing resources, more extensive distribution channels, larger customer bases and faster response times to adapt new or emerging technologies and changes in customer requirements.As a result, our competitors may develop superior products or beat us to market with products similar to ours.Further, there can be no assurance that new companies will not enter our markets in the future and we expect to encounter new competitors as we develop and market new products.Although we believe that our products will be distinguishable from those of our competitors on the basis of their technological features and functionality at an attractive value proposition, there can be no assurance that we will be able to penetrate any of our anticipated competitors’ portions of the market.Many of our anticipated competitors may have existing relationships with equipment or device manufacturers that may impede our ability to market our technology to those potential customers and build market share.There can be no assurance that we will be able to compete successfully against current or future competitors or that competitive pressures will not have a material adverse effect on our business, operating results and financial condition.If we are not successful in competing against our current and future competitors, you could lose your entire investment.See “Description of Business - Competition.” Defects in our products could impair our ability to sell our products or could result in litigation and other significant costs. Detection of any significant defects in our products may result in, among other things, delay in time-to-market, loss of market acceptance and sales of our products, diversion of development resources, and injury to our reputation, or increased warranty costs.Because our products are technologically complex, they may contain defects that cannot be detected prior to shipment.These defects could harm our reputation and impair our ability to sell our products.The costs we may incur in correcting any product defects may be substantial and could decrease our profit margins.Additionally, errors, defects or other performance problems could result in financial or other damages to our customers, which could result in litigation.Product liability litigation, even if we prevail, would be time consuming and costly to defend.Our product liability insurance may not be adequate to cover claims.Our product liability insurance coverage per occurrence is $1,000,000, with a $2,000,000 aggregate for our general business liability coverage and an additional $1,000,000 per occurrence.Our excess or umbrella liability coverage per occurrence and in aggregate is $5,000,000. 12 Back to TOC Product defects can be caused by design errors, programming bugs, or defects in component parts or raw materials.This is common to every product manufactured which is based on modern electronic and computer technology.Because of the extreme complexity of digital in-car video systems, one of the key concerns is operating software robustness.Some of the software modules are provided to us by outside vendors under license agreements, while other portions are developed by our own software engineers.As with any software-dependant product, “bugs” can occur, even with rigorous testing before release of the product.The software included in our digital video rear view mirror and digital video flashlight products is designed to be “field upgradeable” so that changes or fixes can be made by the end user by downloading new software through the internet.We intend to incorporate this technology into any future products as well, providing a quick resolution to potential software issues that may arise over time. As with all electronic devices, hardware issues can arise from many sources.The component electronic parts we utilize come from many sources around the world.We attempt to mitigate the possibility of shipping defective products by fully testing sub-assemblies and thoroughly testing assembled units before they are shipped out to our customers.Because of the nature and complexity of some of the electronic components used, such as microprocessor chips, memory systems, and zoom video camera modules, it is not technically or financially realistic to attempt to test every single aspect of every single component and their potential interactions.By using components from reputable and reliable sources, and by using professional engineering, assembly, and testing methods, we seek to limit the possibility of defects slipping through.In addition to internal testing, we now have thousands of units in the hands of police departments and in use every day.Over the past years of field use we have addressed a number of subtle issues and made refinements requested by the end-user. We are dependent on key personnel. Our success will be largely dependent upon the efforts of our executive officers, Stanton E. Ross, Kenneth L. McCoy and Steven Phillips.We do not have employment agreements with Messrs. Ross, McCoy or Phillips.The loss of the services of these individuals could have a material adverse effect on our business and prospects.There can be no assurance that we will be able to retain the services of such individuals in the future.We have not obtained key-man life insurance policies on these individuals.We are also dependent to a substantial degree on our technical and development staff.Our success will be dependent upon our ability to hire and retain additional qualified technical, research, management, marketing and financial personnel.We will compete with other companies with greater financial and other resources for such personnel.Although we have not experienced difficulty in attracting qualified personnel to date, there can be no assurance that we will be able to retain our present personnel or acquire additional qualified personnel as and when needed. We rely on third party distributors and representatives for our marketing capability. Our distribution strategy is to pursue sales through multiple channels with an emphasis on independent distributors and representatives.Our inability to recruit and retain law enforcement equipment distributors and representatives who can successfully sell our products would adversely affect our sales.In addition, our arrangements with our distributors and representatives are generally short-term.If we do not competitively price our products, meet the requirements of our distributors and representatives or end-users, provide adequate marketing and technical support, or comply with the terms of our distribution arrangements, our distributors and representatives may fail to aggressively market our products or may terminate their relationships with us.These developments would likely have a material adverse effect on our sales.Our reliance on the sales of products by others also makes it more difficult to predict our revenues, cash flow and operating results. We are dependent on manufacturers and suppliers. We currently purchase, and intend to continue to purchase, substantially all of the components for our products and some entire products, from a limited number of manufacturers and suppliers, certain of whom are located outside the United States.Our internal process is principally to assemble the various components and subassemblies manufactured by our suppliers and test the assembled product prior to shipping to our customers.We do not intend to directly manufacture any of the equipment or parts to be used in our products.Our reliance upon outside manufacturers and suppliers, including foreign suppliers, is expected to continue, increase in scope and involves several risks, including limited control over the availability of components, and products themselves and related delivery schedules, pricing and product quality.We may experience delays, additional expenses and lost sales if we are required to locate and qualify alternative manufacturers and suppliers. A few of the semiconductor chip components for our products are produced by a very small number of specialized manufacturers.Currently, we purchase one essential semiconductor chip from a single manufacturer.While we believe that there are alternative sources of supply, if, for any reason, we are precluded from obtaining such a semiconductor chip from this manufacturer, we may experience long delays in product delivery due to the difficulty and complexity involved in producing the required component and we may also be required to pay higher costs for our components. 13 Back to TOC While we do the final assembly, testing, packaging, and shipment of certain of our products in-house, a number of our component parts are manufactured by subcontractors.These subcontractors include: raw circuit board manufacturers, circuit board assembly houses, injection plastic molders, metal parts fabricators, and other custom component providers.While we are dependent upon these subcontractors to the extent that they are producing custom subassemblies and components necessary for manufacturing our products, we still own the designs and intellectual property involved.This means that the failure of any one contractor to perform may cause delays in production.However, we can mitigate potential interruptions by maintaining “buffer stocks” of critical parts and subassemblies and by using multiple sources for critical components.We also have the ability to move our subcontracting to alternate providers.Being forced to use a different subcontractor could cause production interruptions ranging from negligible, such as a few weeks, to very costly, such as four to six months.Further, the failure of a foreign manufacturer to deliver products to us timely, in sufficient quantities and with the requisite quality would have as material adverse impact on our business, operations and financial condition. The only component group that would require a complete redesign of our digital video electronics package is the Texas Instruments chips.While there are competitive products available, each chip has unique characteristics that would require extensive tailoring of product designs to use it.The Texas Instrument chips are the heart of our video processing system.If Texas Instruments became unwilling or unable to provide us with these chips, we would be forced to redesign our digital video encoder and decoder systems.Such a complete redesign could take substantial time (i.e. over six months) to complete.We attempt to mitigate the potential for interruption by maintaining continuous stocks of these chips to support several months’ worth of production.In addition, we regularly check on the end-of-life status of these parts to make sure that we will know well in advance of any decisions by Texas Instruments to discontinue these parts.There are other semiconductors that are integral to our product design and which could cause delays if discontinued, but not to the same scale as the Texas Instrument chips. We are uncertain of our ability to protect technology through patents. Our ability to compete effectively will depend on our success in protecting our proprietary technology, both in the United States and abroad.We have filed for patent protection in the United States and certain other countries to cover certain design aspects of our products.We license the critical technology on which our products are based from Ingenient, Inc., and Nuvation pursuant to license agreements.However, the technology licensed from these licensors is only critical in that it is the basis of our current product design.We may choose to use other video encoding and decoding technology in future products, thus lessening our dependence on our licenses with these companies. Our patent applications are under review by the U.S. Patent Office and therefore we have not been issued any patents in the United States.No assurance can be given that any patents relating to our existing technology will be issued from the United States or any foreign patent offices, that we will receive any patents in the future based on our continued development of our technology, or that our patent protection within and/or outside of the United States will be sufficient to deter others, legally or otherwise, from developing or marketing competitive products utilizing our technologies. If our patents were to be denied as filed, we would seek to obtain different patents for other parts of our technology.If our main patent, which relates to the placement of the in-car video system in a rear view mirror, is denied, it could potentially allow our competitors to build very similar devices.However, we believe that very few of our competitors would be capable of this because of the level of technical sophistication and level of miniaturization required.Even if we obtain patents, there can be no assurance that they will be enforceable to prevent others from developing and marketing competitive products or methods.If we bring an infringement action relating to any future patents, it may require the diversion of substantial funds from our operations and may require management to expend efforts that might otherwise be devoted to our operations.Furthermore, there can be no assurance that we will be successful in enforcing our patent rights. Further, if any patents issue there can be no assurance that patent infringement claims in the United States or in other countries will not be asserted against us by a competitor or others, or if asserted, that we will be successful in defending against such claims.If one of our products is adjudged to infringe patents of others with the likely consequence of a damage award, we may be enjoined from using and selling such product or be required to obtain a royalty-bearing license, if available on acceptable terms.Alternatively, if a license is not offered, we might be required, if possible, to redesign those aspects of the product held to infringe so as to avoid infringement liability.Any redesign efforts undertaken by us might be expensive, could delay the introduction or the re-introduction of our products into certain markets, or may be so significant as to be impractical. We are uncertain of our ability to protect our proprietary technology and information. In addition to seeking patent protection, we rely on trade secrets, know-how and continuing technological advancement to seek to achieve and thereafter maintain a competitive advantage.Although we have entered into or intend to enter into confidentiality and invention agreements with our employees, consultants and advisors, no assurance can be given that such agreements will be honored or that we will be able to effectively protect our rights to our unpatented trade secrets and know-how.Moreover, no assurance can be given that others will not independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets and know-how. 14 Back to TOC Risks related to our license arrangements. We have licensing agreements with Ingenient and Nuvation regarding certain software used as the platform for the proprietary software we have developed for use in our products.Each of these licensing agreements have specified terms and are renewable on an annual basis unless both parties determine not to renew them and provided the parties are in compliance with the agreements.If we fail to make the payments under these licenses or if these licenses are not renewed for any reason, it would cause us significant time and expense to redevelop our software on a different software platform, which would have a material adverse effect on our business, operating results and financial condition. Risks related to our supply and distribution arrangement. We have supply and distribution agreements with DragonEye Technology, LLC regarding the sale and distribution of our Laser Ally product.This vendor developed and is the only manufacturer of this product. The agreement has specified terms and requires us to purchase minimum quantities over a 42 month period which totals approximately $5.3 million. We have purchased approximately $250,000 of product under this agreement as of December 31, 2010 and expires in February 2014. The agreement is renewable thereafter on an annual basis unless both parties determine not to renew them and provided the parties are in compliance with the agreements. We are relying on our sales distribution channel to market and sell a sufficient quantity of the product to existing and new customers in order to meet our purchase obligation under the agreement. It is likely that we will not be able to make the payments under the agreement, if we fail to do so.In addition, if this agreement is not renewed for any reason, it would cause us significant time and expense to redevelop or source a replacement for our Laser Ally product on a different software and hardware platform, which would have a material adverse effect on our business, operating results and financial condition. Our revenues and operating results may fluctuate unexpectedly from quarter to quarter, which may cause our stock price to decline. Our revenues and operating results have varied significantly in the past and may continue to fluctuate significantly in the future due to various factors that are both in and outside our control.As a result, we believe that period-to-period comparisons of our operating results may not be meaningful in the short-term, and our performance in a particular period may not be indicative of our performance in any future period. Coalitions of a few of our larger stockholders have sufficient voting power to make corporate governance decisions that could have significant effect on us and the other stockholders. Our officers, directors and principal stockholders (greater than five percent stockholders) together control approximately 21%, including options vested or to vest within sixty days, of our outstanding common stock.As a result, these stockholders, if they act together, will be able to exert a significant degree of influence over our management and affairs and over matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions.In addition, this concentration of ownership may delay or prevent a change in our control and might affect the market price of our common stock, even when a change in control may be in the best interest of all stockholders.Furthermore, the interests of this concentration of ownership may not always coincide with our interests or the interests of other stockholders.Accordingly, these stockholders could cause us to enter into transactions or agreements that we would not otherwise consider. We are a party to several lawsuits both as a plaintiff and as a defendant or counter defendant which we may ultimately not prevail resulting in losses and may cause our stock price to decline. We are involved as a plaintiff and defendant in routine litigation and administrative proceedings incidental to our business from time to time, including customer collections, vendor and employment-related matters. See “Litigation.” We believe that the likely outcome of any other pending cases and proceedings will not be material to our business or financial condition. However, there can be no assurance that we will prevail in the litigation or proceedings or that we may not have to pay damages or other awards to the other party. Risks Relating to our Common Stock The possible issuance of common stock subject to options may dilute the interest of stockholders. We have granted options to purchase a total of 4,001,726 shares of our common stock for issuance under our stock option and restricted stock plans which remain outstanding and unexercised as of December 31, 2010.To the extent that outstanding stock options are exercised, dilution to the interests of our stockholders may occur.Moreover, the terms upon which we will be able to obtain additional equity capital may be adversely affected since the holders of the outstanding options can be expected to exercise them at a time when we would, in all likelihood, be able to obtain any needed capital on terms more favorable to us than those provided in such outstanding options. We have never paid dividends and have no plans to in the future. Holders of shares of our common stock are entitled to receive such dividends as may be declared by our board of directors.To date, we have paid no cash dividends on our shares of common stock and we do not expect to pay cash dividends on our common stock in the foreseeable future.We intend to retain future earnings, if any, to provide funds for operation of our business.Therefore, any return investors in our common stock will have to be in the form of appreciation, if any, in the market value of their shares of common stock. 15 Back to TOC We have additional securities available for issuance, which, if issued, could adversely affect the rights of the holders of our common stock. Our articles of incorporation authorize the issuance of 75,000,000 shares of our common stock.The common stock can be issued by our board of directors, without stockholder approval.Any future issuances of our common stock would further dilute the percentage ownership of us held by our public stockholders. An officer and a director have pledged shares of our common stock as collateral for personal loans Our Chairman, President and CEO ("President") and one of our outside directors have pledged approximately 725,804 shares and138,495 shares, respectively, of our common stock as collateral for their personal loans with banks and other individuals.The creditors in both cases have contractual rights to foreclose upon and liquidate these pledged shares if either of the borrowers defaults on his loan.In such case, the President and outside director will have no control over the timing, amount and manner in which the creditor sells the pledged shares.On one occasion for each person in the past, creditors have exercised their rights as secured creditors to sell the shares of our common stock pledged as collateral on such personal loans. Recently, Enterprise Bank, which also provides our credit facility, notified our President that he is in default under a loan that it made to him and that it plans to sell all or part of the pledged shares to help satisfy the obligation.The President does not agree with such action, butin all likelihood will not be able to stop such sales.The sales will most likely be made in open market transactions under Rule 144.Sales of substantial amounts of common stock by the Bank or other creditors under Rule 144 or otherwise, or even the potential for such sales, could have a substantial depressive effect on the market price of the shares of our common stock and could impair our ability to raise capital through the sale of our equity securities. Our stock price is likely to be highly volatile because of several factors, including a limited public float. The market price of our common stock is likely to be highly volatile because there has been a relatively thin trading market for our stock, which causes trades of small blocks of stock to have a significant impact on our stock price.You may not be able to resell shares of our common stock following periods of volatility because of the market’s adverse reaction to volatility. Other factors that could cause such volatility may include, among other things: · digital video in-car recording products not being accepted by the law enforcement industry or digital video recording not being accepted as evidence in criminal proceedings; · actual or anticipated fluctuations in our operating results; · the potential absence of securities analysts covering us and distributing research and recommendations about us; · we expect our actual operating results to fluctuate widely as we increase our sales and production capabilities and other operations; · we may have a low trading volume for a number of reasons, including that a large amount of our stock is closely held; · overall stock market fluctuations; · economic conditions generally and in the law enforcement and security industries in particular; · announcements concerning our business or those of our competitors or customers; · our ability to raise capital when we require it, and to raise such capital on favorable terms; · we have $1.5 million borrowings outstanding as of December 31, 2010 under our line-of-credit facility, which provides us limited or no availability for future borrowings; · our line-of-credit matures in June 2011 and we believe it is unlikely that our current bank will be willing to extend or renew the facility under terms that are mutually agreeable; · changes in financial estimates by securities analysts or our failure to perform as anticipated by the analysts; · announcements of technological innovations; · conditions or trends in the industry; · litigation; · changes in market valuations of other similar companies; · announcements by us or our competitors of new products or of significant technical innovations, contracts, acquisitions, strategic partnerships or joint ventures; · future sales of common stock; · actions initiated by the SEC or other regulatory bodies; · existence or lack of patents or proprietary rights; · departure of key personnel or failure to hire key personnel; and · general market conditions. 16 Back to TOC Any of these factors could have a significant and adverse impact on the market price of our common stock.In addition, the stock market in general has at times experienced extreme volatility and rapid decline that has often been unrelated or disproportionate to the operating performance of particular companies.These broad market fluctuations may adversely affect the trading price of our common stock, regardless of our actual operating performance. Indemnification of officers and directors. Our articles of incorporation and the bylaws contain broad indemnification and liability limiting provisions regarding our officers, directors and employees, including the limitation of liability for certain violations of fiduciary duties.Our stockholders therefore will have only limited recourse against such individuals. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. DESCRIPTION OF PROPERTIES. Our executive office consists of approximately 7,469 square feet and is located at 8000 West 110th Street, Suite 200, Overland Park, Kansas 66210.The lease will terminate on December31, 2012 and its current monthly rent is $10,270.We use this facility for our executive, administration and certain engineering resources. We also lease office space of approximately 8,500 square feet located at 7311 West 130th Street, Suite 170, Overland Park, Kansas 66213.This lease will terminate on October31, 2012 and its current monthly rent is $14,091. We use this facility for engineering, sales and product support activities. We lease approximately 24,000 square feet of office and warehouse space located at 1210, 1212 and 1218 Valley Ridge Drive, Grain Valley, Missouri 64029 under four different lease agreements.We use this facility for warehousing, assembling and shipping of our finished product.The leases on these facilities terminate in June 2011 and the aggregate monthly rent is $11,000.We have decided to allow this lease to expire and replace the leased facility with less rented space. In March 2011, we executed a new lease agreement for approximately 10,000 square foot of warehouse space located at 1208, 1210 and 1212 Valley Ridge Drive, Grain Valley, Missouri 64029.We will use this facility for warehousing, assembling and shipping of our finished product.This new lease will begin on July 1, 2011 and expire December 31, 2011 and its monthly rental rate is $4,792.This lease contains three separate six-month extensions at our discretion. We believe that our current facilities are adequate to meet our operational needs for the upcoming year and we do not intend to relocate to other new facilities during 2011.We have the ability to exercise our option to renew the Grain Valley Missouri lease if it becomes necessary. ITEM 3. LEGAL PROCEEDINGS. We are involved in various legal proceedings arising from normal business operations.Although there can be no assurances, based on the information currently available, we believe that it is probable that the ultimate outcome of each of the actions will not have a material adverse effect on our consolidated financial statements.However, an adverse outcome in any of the following actions could have a material adverse effect on our financial results in the period in which it is recorded. On June 8, 2009, we filed suit against Z3 Technologies, LLC (“Z3”) in Federal Court for the District of Kansas claiming breach of a production software license agreement entered into during October 2008 and the rescission of a second limited license agreement entered into during January 2009.Among various other claims, we asserted that Z3 failed to deliver the material required under the contracts, the product that was delivered by Z3 was defective and/or unusable and that the January 2009 contract should be rescinded and declared void, unenforceable and of no force or effect.We paid license fees and made other payments to Z3 totaling $265,000 to date under these contracts.Z3 has denied our claims and has filed counterclaims alleging that we did not have the right to terminate the contracts and therefore damaging it for loss of profits and related damages.Discovery and depositions by both parties have commenced and no trial date has been set. On October 23, 2009, the Circuit Court of Jackson County, Missouri awarded us an interlocutory judgment against one of our previous contract manufacturers.We had filed for and received a temporary restraining order in June 2009 that forbids the supplier from engaging in certain actions involving Digital Ally, Inc.The interlocutory judgment was entered in favor of the Company against the supplier that in effect cancelled all purchase orders and confirmed that we have no further obligations, whether monetary or otherwise, to the supplier.We recorded a benefit of approximately $72,000 during the three months ended December 31, 2009 representing the amount of unpaid invoices to the supplier which we are no longer obligated to pay.We received a notice the filing of bankruptcy under Chapter 7 effective October 26, 2009 by this supplier.On May 28, 2010, the court granted a default judgment awarding Digital Ally, Inc. compensatory damages and legal fees totaling $11,166,686.We will pursue collection from the bankruptcy estate and applicable insurance policies.We believe that the ultimate collection of any award of damages over and above the $72,000 in unpaid invoices is uncertain at this time because of the current financial status of the supplier in the pending bankruptcy proceedings and the uncertainty of insurance coverage.We have filed a garnishment claim against all insurance proceeds from policies issued and in force covering the contract manufacturer when these actions occurred. We are also involved as a plaintiff and defendant in routine litigation and administrative proceedings incidental to our business from time to time, including customer collections, vendor and employment-related matters.We believe the likely outcome of such other pending litigation and administrative proceedings will not be material to our business or our financial condition. ITEM 4. [RESERVED] 17 Back to TOC PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Prices Our common stock commenced trading on the NASDAQ Capital Market on January 2, 2008 under the symbol “DGLY.”From July 2007 until we became listed on the NASDAQ Capital Market, our common stock was traded on the OTC Bulletin Board and prior to that it was quoted in the “Pink Sheets.” The high/low closing prices of our common stock were as follows for the periods below.The quotations below reflect inter-dealer bid prices without retail markup, markdown, or commission and may not represent actual transactions: High Close Low Close Year Ended December 31, 2010 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year Ended December 31, 2009 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Holders of Common Stock As of December 31, 2010, we had approximately 109 shareholders of record for our common stock. Dividend Policy To date, we have not declared or paid cash dividends on our shares of common stock.The holders of our common stock will be entitled to non-cumulative dividends on the shares of common stock, when and as declared by our board of directors, in its discretion.We intend to retain all future earnings, if any, for our business and do not anticipate paying cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements, general business conditions and such other factors as our board of directors may deem relevant. 18 Back to TOC Stock Repurchase Plan. In June 2008, the Board of Directors approved a program that authorizes the repurchase of up to $10 million of the Company’s common stock in the open market, or in privately negotiated transactions, through July 1, 2010.The Board of Directors has approved an extension of this program to July 1, 2011. The repurchases, if and when made, will be subject to market conditions, applicable rules of the Securities and Exchange Commission and other factors.The repurchase program will be funded using a portion of cash and cash equivalents, along with cash flow from operations.Purchases may be commenced, suspended or discontinued at any time.The Company repurchased 259,535 shares for an aggregate purchase price of $469,761 (average cost of $1.81 per share) during the year ended December 31, 2010.In total, the Company has repurchased 508,145 shares at a total cost of $2,157,226 (average cost of $4.25 per share) under this program as of December 31, 2010. Period (a) Total Number of Shares Purchased [1] (b) Average Price Paid per Share [1] (c) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs [1] (d)Maximum Number (or Approximate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Programs [1] October 1 to 31, 2010 — — — $ November 1 to 30, 2010 — — — $ December 1 to 31, 2010 — — — $
